FLETCHER, Judge
(dissenting):
I regret that I must write a prologue to my dissenting opinion, but believe it is essential to explain to those who read our opinions what specific legal question was presented to the Court; what is the resolution of the question by the majority, and wherein I disagree with their conclusion.1 In so doing, I would hope to be an architect laying out a plan that will give guidance, to the future structure of the law and not just a practitioner of carpentry.2
1. United States v. Booker, 5 M.J. 238 (C.M.A. 1977), states the law concerning the admissibility of summary courts-martial records3 into evidence.
2. United States v. Mathews, 6 M.J. 357 (C.M.A. 1979), makes the Booker, requirements applicable to the admissibility of Article 15 disciplinary records into evidence.4
3. The facts of this case fall under the law as set forth in United States v. Mathews, supra.
4. The majority now overrules Mathews, supra, as to the requirements necessary for the record of an Article 15 disciplinary action to be admissible.
5. All the verbiage that relates to the admissibility of summary courts-martial records is pure dicta.
6. Neither Chief Judge Everett or Judge Cook, obtained a second vote for their comments or conclusions as to the admissibility of summary courts-martial records.
7. The only majority opinions as to the law, for the admissibility of summary courts-martial records, is United States v. Booker, 5 M.J. 238 (C.M.A. 1977), and United States v. Booker, 5 M.J. 246 (C.M.A. 1978), therefore they are still the law.
The alleged error in appellant’s case occurred during the sentencing portion of his court-martial in May of 1979. The military judge at this post-Mathews general court-martial considered for purposes of sentence aggravation the record of a pre-Mathews non-judicial punishment awarded in July 1978. The prosecution exhibit on its face, did not comply with the requirements of United States v. Booker, 5 M.J. 238 (C.M.A. 1977), as applied to records of non-judicial punishment in our decision in United States v. Mathews, supra.
*329The clear mandate of Mathews is that, prior to the admission of these disciplinary records for purposes of sentence aggravation, the record must demonstrate:
1. “that the individual to be disciplined” was “told of his right to confer with . counsel,” United States v. Booker, supra at 243, concerning his procedural rights; and,
2. that there was a “written waiver establishing] a voluntary, knowing, and intelligent decision to forego removal to a criminal proceeding . . . with sufficient awareness of the relevant circumstances.” Id. n. 20.
The exhibit in this case was defective because it did not demonstrate that the second requirement was met, namely, that the appellant validly waived his statutory right of removal prior to his decision to opt for disciplinary punishment under Article 15, Uniform Code of Military Justice, 10 U.S.C. § 815. See United States v. Mathews, supra at 358; United States v. Booker, supra at 243 n. 20.
Less than two years after the decision date of Mathews, the majority calls for a relaxation in the necessary evidence required to show compliance with the written waiver of removal requirement. This retreat is purportedly based on reason and convenience, though a more complete and express written waiver is considered preferable by Chief Judge Everett, who states:
DA Form 2627 does not contain a box which the accused can check to indicate whether he has consulted with an attorney and, if not, whether he has voluntarily waived the right of consultation to which the form itself refers. It would be preferable if the form provided a place for recording such information; and we have reviewed many records of trial containing forms which were similar but which provided a place for recording such data. Indeed, the dissent suggests language which, if used in a form, would be helpful in reducing possibilities for later controversy about whether the accused consulted an attorney and, if not, whether he knowingly relinquished any right to do so.29
9 M.J. 300, 322 (C.M.A. 1980). As acknowledged by the Chief Judge, many records of trial which have come before us at least reflect some effort by military authorities to adapt their forms to comply with the Booker and Mathews decisions and their progeny.5 Accordingly, I see no justification in this case why the government’s inactivity or its deliberate failure to promptly comply with Mathews need now be countenanced.
The Chief Judge in his opinion concurs with my thinking that the Booker and Mathews requirements may be quite simply shown. A prima facie case may be made for the admission of these disciplinary records by adding three simple lines to those already contained in DA Form 2627.
1. I do/do not desire to be counseled by an attorney as to my procedural rights.
Signature
2. I talked with lawyer - on
Signature
3. I understand my procedural rights as explained by lawyer-.
Signature
These additional questions might easily be added to Part II of DA Form 2627, so as not to necessitate a great burden on the Government in completing existing paper work or in devising new forms.
*330I believe that “[n]o rule of law truly exists except as it arises from the needs of experience. Nor should it survive except as it continues to supply a need discovered and discoverable by experience.”6 United States v. Mathews, supra, and United States v. Booker, supra, were born of a need, and that need continues to exist.7

. See R. Leflar, Appellate Judicial Opinions, 1974.


. See Crockett, Decision Writing, 48 A.B.A.J. 864 (1962).


. Article 20, Uniform Code of Military Justice, 10 U.S.C. § 820.


. Article 15, UCMJ, 10 U.S.C. § 815.


. See United States v. Hayes, No. 38,127, 9 M.J. 331 (C.M.A. 1980) (Appendix A of the majority opinion). I would note that the form was prepared prior to United States v. Mathews, 6 M.J. 357 (C.M.A. 1979).


 of course, if such a form is used, the blanks must be filled in or the omission explained: otherwise, like other incomplete forms, it would be suspect and subject to objection. A signed statement by the accused that he does not desire to be counseled by an attorney — proposed in the dissent as part of a suggested form — would obviate any question as to what has taken place if nonjudicial punishment is imposed within the time that the form purports to have allowed the accused for consulting a lawyer.


. Breitel, Review of The Common Law Tradition — Deciding Appeals by Karl N. Llewellyn, 61 Colum.L.Rev. 931, 934 (1961).


. General Accounting Office, Report to the Secretary of Defense, Better Administration of the Military’s Article 15 Punishments for Minor Offenses is Needed, September 2, 1980, at 40:
Many of the service members we interviewed did not consult with counsel before deciding whether to accept an article 15 because they were unaware of its availability and did not see the benefits to be derived from counsel. Other reasons included fear of reprisals, advice from superiors, and a desire to avoid a hassle. Depending on the service installation, legal services varied widely; availability and convenience differed; and the person giving the advice was not necessarily a legal officer. When legal services
were used by service members in our sample, most were dissatisfied with the services received.
On the basis of our interviews, we believe service members may accept article 15 punishment when it is not in their best interests to do so. Advice to service members on the decision to accept or refuse an article 15 is sometimes misleading and may not be very informative. Because of the services’ emphasis on the negative consequences of a court-martial, service members may be afraid to refuse an article 15. In addition, service members we interviewed often made this choice before it was necessary by law, thereby denying themselves the chance to consider all the informative available to them before punishment was imposed.